                Case 20-14643-AJC         Doc 22      Filed 06/17/20     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                            CASE NO: 20-14643-AJC
                                                                  CHAPTER 13
YOSBEL R MORALES REYES a/k/a Yosbel Morales Reyes
a/k/a Yosbel Ramon Morales Reyes a/k/a Yosbel Ramon
Morales a/k/a Yosbel Morales a/k/a Yosbel R. Morales,

      Debtor
___________________________________/

  REGIONS BANK D/B/A REGIONS MORTGAGE'S PRELIMINARY RESPONSE TO
              DEBTOR’S OBJECTION TO PROOF OF CLAIM

         Regions Bank d/b/a Regions Mortgage ("Secured Creditor"), by and through its undersigned

counsel, files this Preliminary Response to Debtor’s Objection to Claim, and in support thereof

states as follows:

         1.     The Debtor filed a voluntary petition pursuant to Chapter 13 of the Bankruptcy Code

on April 23, 2020.

         2.     Secured Creditor holds a security interest in the Debtor's real property located at

14444 NW 87th Pl, Hialeah, FL 33018 (the “Property”), by virtue of a Mortgage which is recorded

in Official Records Book 28035, at Page 4374, of the Public Records of Miami-Dade County,

Florida (the “Mortgage”). The Mortgage secures a Note in the amount of $172,000.00 (the “Note”).

         3.     The Mortgage gives Secured Creditor a first lien on the Property.

         4.     Secured Creditor filed Claim No. 14-1 in this case on May 19, 2020.

         5.     The Debtor filed an objection to the Claim (Doc 15).

         6.     The Debtor does not dispute the fact that the Proof of Claim is timely filed before the

claim bar date. As such, Secured Creditor submits the filing of said claim “shall constitute prima

facie evidence of the validity and amount of the claim.” Fed. R. Bankr. P. 3001 (f).
               Case 20-14643-AJC         Doc 22   Filed 06/17/20   Page 2 of 2




       7.      Secured Creditor does not object to Debtor’s request to allow the Claim with no

distribution from the Chapter 13 Trustee.

       WHEREFORE, Secured Creditor seeks an entry of an Order allowing its Claim in full, with

no distribution from the Trustee.

                                            Attorney for Secured Creditor
                                            2001 Northwest 64th Street, Suite 130
                                            Fort Lauderdale, FL 33309
                                            Phone: 813-342-2200
                                            Fax: 954-618-6954
                                            Floridabklegal@Brockandscott.com

                                            /s/ Patrick Hruby
                                            ______________________________________
                                            PATRICK HRUBY, ESQUIRE
                                            Florida Bar No. 0088657

       I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, to: YOSBEL R MORALES REYES, 14444 NW 87TH PLACE,

MIAMI LAKES, FL 33018; Robert Sanchez, 355 W 49 St., Hialeah, FL 33012; Nancy K. Neidich,

POB 279806, Miramar, FL 33027; Office of the US Trustee, 51 S.W. 1st Ave., Suite 1204, Miami,

FL 33130, this 17th day of June, 2020.

                                            BROCK & SCOTT, PLLC
                                            Attorney for Secured Creditor
                                            2001 Northwest 64th Street, Suite 130
                                            Fort Lauderdale, FL 33309
                                            Phone: 813-342-2200
                                            Fax: 954-618-6954
                                            Floridabklegal@Brockandscott.com

                                            /s/ Patrick Hruby
                                            ______________________________________
                                            PATRICK HRUBY, ESQUIRE
                                            Florida Bar No. 0088657
